ACCEPTED
                                                                                       06-17-00118-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                     12/4/2017 9:03 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                              NO. 06-17-00118-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
STATE OF TEXAS                           §   IN THE               TEXARKANA, TEXAS
                                         §                      12/4/2017 9:03:25 PM
VS.                                      §   6th COURT              DEBBIE AUTREY
                                         §                              Clerk
VERNON COOKS, JR.                        §   OF APPEALS,
                                         §   TEXARKANA


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, 2nd

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Vernon Cooks, Jr., Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

       1.   This case is on appeal from the 196th Judicial District, Hunt County,

Texas.

       2.   The case below was styled the STATE OF TEXAS vs. Vernon Cooks,

Jr., and numbered 28,190.

       3.   Appellant was convicted of “Stalking”.

       4.   Appellant was assessed a sentence of 910 Days – June 7, 2017.

       5.   Notice of appeal was given on June 9, 2017, a Motion for New Trial

was filed on June 23, 2017.

       6.   The clerk's record was filed on November 3, 2017; the reporter's record
was filed on July 31, 2017.

        7.    The appellate brief is presently due on December 4, 2017.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    One extension to file the brief has been received in this cause.

        10.   Defendant is currently free on bond.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Counsel is was set to begin a Jury trial Jesus Soto, Plaintiff vs. Jose Mejia

Cause No. CV42301; in the District Court, Hopkins County, Texas on November

20, 2017, but was just nonsuited not long before hand.

        Counsel was then on vacation from November 21, 2017 through November

26, 2017.

        Counsel is also appointed in Cumpian, II v. State of Texas Cause No: 06-17-

00062-CR with a Brief due December 11, 2017

        Counsel is also appointed in Ham v. State of Texas Cause No: 06-17-00145-

CR With a brief due December 18, 2017

        Counsel is also appointed in Gonzales v. State of Texas Cause No: 06-17-

000146-CR, with a brief due December 13, 2017.

        Counsel is also appointed in Sands v. State of Texas Cause No: 06-17-000100-
CR with a brief due December 29, 2017




      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      JASON A DUFF
                                      2615 Lee St.
                                      P.O. Box 11
                                      GREENVILLE, TX 75069
                                      Tel: 903.455.1991
                                      Fax: 903.455.1417




                                          Jason A. Duff
                                          State Bar No. 24059696
                                          jasonaduff@hotmail.com
                                          Attorney for Vernon Cooks, Jr.
                        CERTIFICATE OF SERVICE

      This is to certify that on December 4, 2017, a true and correct copy of the

above and foregoing document was served on the County District Attorney's Office,

Hunt County, by electronic service through the Electronic Filing Manager.




                                     Jason A. Duff